Title: To Benjamin Franklin from Thomas Bell, 4 November 1778
From: Bell, Thomas
To: Franklin, Benjamin


Sir
LOrient, Novr. 4th. 1778
I Expect to Sail for Phila’ in 12 or 15 days if You have Any Letters to Send You may depend on my Care of them. I had the pleashur of Living, in Manheim at Mr. Morris for 5 or 6 Weeks Whare Mr. Beach & family Was Thay Ware All Will in July Last When I left them Mrs. Beach Wold not Go to Philad till Octobr. on Account of hir daughter for fear of hir Health as She was Cutting hir teeth Mr. Beach Was up at manheim When I left Philad. or I should have had Letters for You pray Maek Mrs. Beachs Son Right to hir as I know it Will Give hir Pleashur to hear from him pleass to Give my Best Compliments to Mr. Franklin & All freands from Sir your Most Obedt Servt.
Thos. Bell
His Excelency Benjamin Franklin
 
Addressed: A Monsieur / Monsieur Franklin / à Passy
Endorsed: Capt Bell
Nov. 4. 1778.
